Citation Nr: 1744983	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-41 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus, prior to February 18, 2016.

2.  Entitlement to an effective date earlier than February 18, 2016 for a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from October 1966 to November 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2008 rating decision in which the Department of Veteran Affairs (VA) Huntington, West Virginia, Regional Office (RO) granted entitlement to service connection for bilateral pes planus at a 10 percent disabling evaluation, effective February 21, 2008, and a March 2017 rating decision in which the RO granted a TDIU, effective February 18, 2016.  The RO in Nashville, Tennessee, currently has jurisdiction of the claims.  In March 2011 and December 2014, the Board remanded this appeal for further development.

In October 2010, the Veteran testified before a Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a now-retired judge.  In August 2017 VA correspondence, the Veteran was notified of the option of holding another hearing.  In response, in an August 2017 correspondence, the Veteran, through his representative, withdrew a hearing request.  Therefore, the Board will proceed.

In July 2009, the RO assigned a temporary total evaluation for pes planus based on hospitalization for surgical treatment and necessitated convalescence, effective May 6, 2009, and continued the 10 percent rating, effective August 1, 2009.  Therefore, the Board's analysis for an increased rating for pes planus will not include the period of temporary total evaluation.

A March 2016 rating decision increased the disability rating for bilateral pes planus, from 10 percent to a maximum schedular rating of 50 percent, effective February 18, 2016.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board and has been recharacterized accordingly.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to February 18, 2016, the Veteran's pes planus manifested in bilateral moderate flatfoot with weight-bearing line over the great toe, inward bowing on the tendo achillis, pain on manipulation and use of the feet.  The Veteran's pes planus did not manifest in objective evidence of marked deformity, indication of swelling on use, accentuated pain on manipulation of characteristic callosities.

2.  Prior to February 18, 2016, the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevented him engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling prior to February 18, 2016 for pes planus, have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a TDIU, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints.  See 38 C.F.R. § 4.45.

As noted above, during the pendency of the appeal, the Veteran subsequently received a maximum 50 percent rating for his service-connected pes planus, effective February 18, 2016 and thereafter.  The Veteran contends that the prior staged rating should be in excess of 10 percent.  Therefore, this analysis will focus on the prior staged rating.

During the period from February 21, 2008 to May 6, 2009, and August 1, 2009 to February 18, 2016, the Veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as 10 percent disabling.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A 30 percent rating is warranted for bilateral severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

A 50 percent rating is warranted for bilateral pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Turning to the record of evidence, in an April 2008 VA examination, the Veteran reported bilateral feet pain that occurred while standing, walking, and at rest.  The Veteran denied symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The Veteran further reported functional limitations of ability to stand up to one hour and ability to walk more than 1/4 mile but less than 1 mile.  The Veteran denied flare ups of foot joint disease.

The examiner reported evidence of left foot non-weight bearing inward bowing correctable with manipulation of the Achilles alignment.  The examiner also reported pain with movement and tender to palpation medial foot of the right foot.  The examiner further reported non-weight bearing and weight bearing inward bowing that was partially correctable with manipulation.  The examiner noted pain or spasm on manipulation.  The examiner also reported midfoot malalignment that was correctable by manipulation.  The examiner reported pain on manipulation.  The examiner reported that the weight-bearing line was over the great toe.  The examiner found no pronation, muscle atrophy or other foot deformity.  The examiner stated there was no acute fracture or subluxation. The examiner stated that there were mild arthritic changes present at the first MTP joints bilaterally.  The examiner further stated that there was also mild spurring present at the dorsal aspect of the tarsal bones and at the inferior calcaneal surfaces bilaterally.  The examiner noted that the soft tissues were unremarkable.  The examiner summarized the effect of the disability on daily activities as moderate effects on chores, shopping, exercise, and recreation, and severe effects on sports.

In an October 2008 VA medical treatment record, the Veteran reported that he was unable to wear his orthotics.  He reported a sharp pain to the right ankle/sub talar joint at level 10/10 pain at its worst.  The Veteran stated that there had been no previous professional treatment other than the insoles.  

The examiner observed that the right foot had limited range of motion inversion/eversion to the right sub talar joint.  The examiner reported posterior tibial tendon was not functioning properly with virtually no inversion and a high forefoot varus.  The examiner stated that biomechanical examination revealed Ehlers-Danlos syndrome, hypermobility 1st ray with pronated gait.  The examiner assessed that the Veteran's pedal pulses were barely palpable right and not palpable left, cap return was 3 second, skin is pale, moist, and warm, and hair growth turgor and pigmentation were within normal limit.  The examiner reported no leg edema, clean interspaces, and intact plantar fat pad.  The examiner stated that muscle power was 4/5, and deep tendon reflexes were diminished.

In a March 2009 VA treatment record, an examiner reported an impression of old ununited chip fracture of the right navicular bone.  The examiner stated that alignment, joint space(s), soft tissues, and bone mineralization were normal.  The examiner further reported bilateral inferior calcaneal spur.

In a July 2009 Statement in Support of Claim, the Veteran's wife asserted that he should have a 100 percent rating on his feet.

In a September 2009 VA examination, the Veteran reported that, since his surgery, his right foot had been improving.  The Veteran reported that he had a couple of places that were still healing on his right foot.  The Veteran stated that his left foot had worsened a little in pain.  The Veteran went on to report bilateral feet pain, stiffness and fatigability that occurred while standing, walking, and at rest.  The Veteran further reported lack of endurance while standing or walking.  The Veteran denied symptoms of swelling, redness, heat or weakness.  The Veteran further reported functional limitations of ability to stand less than 10 minutes and ability to walk a few yards.  The Veteran reported assisted of a cane and a wheelchair.  

Upon physical examination of the left foot, the examiner found no objective evidence of painful motion, swelling, tenderness, weakness or instability.  The examiner further noted no evidence of abnormal weight bearing, or other objective evidence.  The examiner did report evidence of inward bowing of Achilles alignment that was not correctable upon manipulation.  The examiner reported no pain or spasm on manipulation.  The examiner also reported evidence of pronation with pain on manipulation.

Upon physical examination of the right foot, the examiner found objective evidence of pain with movement and tender to palpation medial foot.  The examiner noted edema in right foot of 1+, stating that two small incisions that were still healing in the right foot, one under lateral malleolus, and the other under the medical malleolus.  The examiner reported no objective evidence of swelling, instability or weakness.  The examiner further noted no evidence of abnormal weight bearing, or other objective evidence.  The examiner reported non-weight bearing and weight bearing inward bowing of the Achilles alignment that was partially correctable with manipulation.  The examiner noted pain or spasm on manipulation.  The examiner also reported midfoot malalignment that was correctable by manipulation.  The examiner also reported midfoot misalignment that was correctable on manipulation.  The examiner noted pain on manipulation.  The examiner also reported evidence of pronation with pain on manipulation.  The examiner reported that the weight-bearing line was over the great toe.  The examiner found no muscle atrophy or other foot deformity.  

The examiner summarized the effects of the disability on daily activities, stating it has mild effects on feeding, dressing, and hygiene; moderate effects on chores, shopping, recreation, traveling, bathing and driving; and prevents exercise and sports.

In an April 2010 VA treatment record, the Veteran reported that he was doing fairly well.  He stated that his foot did not bother him anything like it did prior to surgery.  The examiner reported that physical examination of the right foot revealed all surgical wounds were well healed.  The examiner stated that the Veteran had fairly good ankle motion of around 10 degrees in dorsiflexion and 30 degrees in plantar flexion.  The examiner noted, however, that he had no subtalar motion.

In an October 2010 hearing, the Veteran stated that his right foot is fixed at an angle.  The Veteran also reported that he had a power scooter that he rides because he was not able to walk long distances.  The Veteran stated that his left foot hurt all the time, but not like his right foot did.  He further stated that without medication, his foot pain would be unbearable.  

In March 2011, the Veteran was afforded a VA examination.  The Veteran reported that the left foot symptoms of pain while standing, walking, and at rest; stiffness at rest; fatigability while standing and while walking; and lack of endurance while standing and while walking.  The Veteran reported right foot symptoms of pain while standing and walking; stiffness at rest; fatigability while standing and while walking; and lack of endurance while standing and while walking.  The Veteran further reported that he has flare ups of foot joint disease that occur less than once a year for a duration of more than two weeks.  The Veteran went on to report functional limitations of inability to stand more than a few minutes and inability to walk more than a few yards.  

The examiner reported objective evidence of left foot painful motion upon dorsiflexion and tenderness at the sole of the foot.  The examiner did not observe objective evidence of swelling, instability, weakness, or abnormal weight-bearing.  The examiner also reported no objective evidence of misalignment.  The examiner reported that there was no pronation, but stated there was an arch upon non weight-bearing and weight-bearing, and pain upon manipulation.  The examiner reported no evidence of muscle atrophy or other foot deformity.

The examiner reported objective evidence of right foot painful motion upon dorsiflexion and tenderness at the sole of the foot.  The examiner did not observe objective evidence of swelling, instability, weakness, or abnormal weight-bearing.  The examiner also reported no objective evidence of misalignment.  The examiner reported that there was no pronation, but stated there was an arch upon non weight-bearing and weight-bearing, and pain upon manipulation.  The examiner reported no evidence of muscle atrophy or other foot deformity.

The examiner summarized the effects of the disability on daily activities, stating it had no effects on feeding, mild effects on dressing, and hygiene; moderate effects on chores, shopping, recreation, traveling, bathing and driving; and prevents exercise and sports.

In an April 2011 statement, the Veteran submitted a statement asserting that the April 2011 VA examination was inadequate and he did not receive a full examination of his feet.

In September 2012, the Veteran's spouse submitted a Statement of Support, stating that the Veteran could barely walk or drive.  

In February 2016, the Veteran was afforded a VA examination.  The examiner noted marked pronation of both feet and extreme tenderness of plantar surfaces on both feet that is not improved by orthopedic shoes or appliances.  The Board notes that based on this examination, the Veteran's disabling evaluation was increased to the maximum rating, effective February 18, 2016.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 10 percent disabling rating prior to February 18, 2016 is appropriate.  The evidence demonstrates that during this time period, the Veteran's pes planus manifested in bilateral painful motion and tenderness.  The Veteran also experienced weight-bearing line over the great toe, inward bowing of the tendo achillis, and pain upon manipulation and use of the feet.  

The record of evidence during the time period in question does not establish objective evidence of marked deformity, swelling on use or characteristic callosities.  Therefore, a 30 percent disabling rating is not warranted.

The Board notes that although the October 2008 VA treatment record and September 2009 VA examination reported pronation, the examination did not establish if the pronation was "marked."  Moreover, the September 2009 VA examiner noted that the Veteran's foot had not completely healed at the time of examination.  The record does not establish objective evidence of marked pronation until February 2016.

In reaching this decision, the Board has considered the Veteran's and his spouse's lay statements in support of his claim.  The Board notes that the Veteran and his wife are competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements and that of his spouse must be weighed against the other evidence of the record.  Here, the specific examination findings of a trained health care professional is of greater probative weight than the more general lay assertions from the Veteran and his spouse that a rating higher a 10 percent evaluation is warranted.

II.  TDIU

The Veteran has asserted that the proper effective date of his TDIU is February 2008, the date at which the Veteran submitted a claim stating that he was unemployable due to his feet and back disabilities.  The Board notes that the Veteran subsequently submitted a formal application for a TDIU on April 7, 2008.  The Veteran contends that his service-connected disabilities are responsible for his inability to maintain employment during this period.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU prior to February 8, 2016 is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board notes that the Veteran's TDIU was referred to the Director of Compensation and Pension Services on the issue of extraschedular rating.  The Board also notes that in March 2017, the RO issued a memorandum recommendation for a grant of an extraschedular TDIU rating prior to February 18, 2016.  In an April 2017 decision, the Director stated that she did not concur with the RO recommendation and concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16(b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104(a).  As such, the Board will make its own determination regarding whether a TDIU on an extraschedular basis is warranted.

Turning to the evidence, the record indicates that the Veteran completed a high school education and has not received any other education.  The record further indicates that the Veteran has experience as a carpenter, cashier and baker.  

Prior to February 18, 2016, the Veteran was service-connected for bilateral pes planus at 10 percent disabling, effective February 21, 2008; and thoracic spine degenerative disc disease at 10 percent disabling, effective February 21, 2008.  The Veteran had a combined rating of 20 percent disabling.  Thus, the Veteran did not meet the schedular criteria for TDIU.  

In an October 2004 state human services record, the Veteran participated in a vocational assessment to determine residual functional capacity.  The report concluded that the Veteran could not perform past relevant work.  The report explained that the Veteran's skills were not transferable, or skills were not present.  The report went on to state that the Veteran's total vocational profile, with regards to making a vocational adjustment to other work, is considered very adverse.

In April 2008, the Veteran submitted an employment information form stating that he had been unemployed since January 2004.

In an April 2008 VA examination, the Veteran reported that he was unemployed due to back issues.  The examiner summarized the effect of his feet disability on daily activities as moderate effects on chores, shopping, exercise, and recreation and severe effects on sports.

In a March 2011 VA examination, the Veteran reported right foot symptoms of pain while standing and walking; stiffness at rest; fatigability while standing and while walking; and lack of endurance while standing and while walking.  The Veteran also stated that he was retired due to spine and foot conditions.  In an April 2012 VA addendum opinion, the examiner noted that the Veteran had occupational limitation of decreased mobility.  The examiner also noted increased absenteeism as an effect on usual occupation and resulting work problem due to his service-connected spine disability.

In a March 2017 memorandum, the RO recommended the granting of extra-schedular entitlement to individual unemployability.  The memorandum explained that the Veteran has consistently reported that he could not work on account of his feet and back.  The memorandum went on to state that evidence received from the Social Security Administration shows disability benefits were granted primarily because of his back condition.  The memorandum further noted that in the decision of July 2008, the RO stated that the Veteran's back condition rendered him unemployable.  The memorandum noted that, at that time he was not service-connected for a back condition.  The memorandum reported that the RO subsequently granted service connection for a back condition in May 2012 with an effective date back to 2008.  The memorandum went on to note that the Veteran's employment experience was limited to being a cashier and carpenter, and there was no education or training beyond high school.  The memorandum further noted that the Veteran's last job was only part-time as a cashier and concessions had to be made for him on account of his back and feet.

In an April 2017 administrative review, the Director of Compensation Services (Director) stated that she did not concur with the RO Memorandum recommendation to grant.  The Director explained that although the Veteran is unemployed, the objective medical evidence of record failed to establish that he was precluded from employment due to service-connected disability prior to February 18, 2016.  The Director stated that the medical evidence of record showed the Veteran experienced limitation of motion of the lumbar spine with associated pain as well as bilateral foot pain, which would impact his prior employment as a carpenter/foreman.  The Director went on to state that the record did not demonstrate that the Veteran was precluded from performing sedentary employment.  The Director noted that there are additional nonservice-connected conditions which impact the Veteran's employment, including diabetes, coronary artery disease S/P CABG, hypertensive heart disease, sleep apnea, left knee arthritis, right leg cellulitis, and obesity.

After review of the record, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment, prior to February 18, 2016.  The Veteran's assertion that his service-connected disabilities precluded him from finding substantially gainful employment is bolstered by the findings of the VA examinations and his October 2004 residual vocational assessment.  The Veteran's records indicated that during this time period, the Veteran had functional limitations including walking, standing, reduced mobility and increased absenteeism.  As such, when considering the functional limitations with his education and work experience, reasonable doubt must be resolved in the Veteran's favor, and an award of TDIU is warranted prior to February 18, 2016.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for bilateral pes planus in excess of 10 percent disabling effective February 21, 2008 to May 6, 2009, and August 1, 2009 to February 18, 2016, is denied.

Entitlement to a TDIU, effective February 21, 2008, on an extraschedular basis, is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


